MAIN, Justice
(concurring in the result).
I agree that the judgment of the Court of Civil Appeals should be reversed in case no. 1110373. I also agree that the judgment of the trial court should be affirmed in case no. 1110458. However, in my opinion, in deciding these cases, the discussion of the concept of standing as it relates to “public law” and “private law” eases is unnecessary. Because the main opinion’s discussion of “public law” and “private law” as it relates to standing is unnecessary in order to dispose of these cases, I concur only in the result in case no. 1110373 and case no. 1110458.